           Case 1:20-cv-02202-KPF Document 11 Filed 05/26/20 Page 1 of 1
                                 Timothy J. Straub                                                       Dentons US LLP
                                 Managing Associate                                           1221 Avenue of the Americas
                                                                                                New York, NY 10020-1089
                                 timothy.straub@dentons.com                                                 United States
                                 D   +1 212 768 6821
                                                                               •• Salans FMC SNR Denton McKenna Long
                                                                                                          dentons.com




May 26, 2020                                                              MEMO ENDORSED
VIA ECF


The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 618
New York, New York 10007


Re:    Cruz v. Alanic International Corporation: Case No. 1: 20-cv-02202-KPF

Dear Judge Failla:

We represent defendant Alanic International Corporation (“Defendant”) in the above-referenced matter.
Together with Plaintiff’s counsel, we jointly and respectfully move this Court to stay all case deadlines in
this action for forty five (45) days.

The requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation and use of judicial resources. Once these efforts
are complete, the parties promptly will file a stipulation of voluntary dismissal.

We thank the Court for its courtesies and consideration.

                                                       Respectfully submitted,


                                                       /s/ Timothy J. Straub
                                                       Timothy J. Straub


cc:     All counsel of record (by ECF)



Application GRANTED. If the parties have not filed a stipulation
of voluntary dismissal by July 10, 2020, then the parties should
file a status update letter at that time.

                                                              SO ORDERED.

Dated: May 26, 2020
       New York, New York

                                                              HON. KATHERINE POLK FAILLA
                                                              UNITED STATES DISTRICT JUDGE
